          Case 2:19-cr-00304-PA Document 151 Filed 01/13/20 Page 1 of 1 Page ID #:1283

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - GENERAL



 Case No.          CR 19-304-2 PA                                                           Date    January 13, 2020


 Present: The Honorable        PERCY ANDERSON, U.S. DISTRICT JUDGE
 Interpreter       N/A
                 T. Jackson                       Chia Mei Jui                          Patrick Castaneda, AUSA
                Deputy Clerk              Court Reporter/Recorder, Tape                     Assistant U.S. Attorney


                U.S.A. v. Defendant(s):        Present Cust. Bond         Attorneys for Defendants:       Present App. Ret.

                                                                       2) Jill Ginstling, DFPD
2) Todd Kamawu Paishon                           /      /              Claire M. Simonich, DFPD                /      /



 Proceedings:            SENTENCING (non-evidentiary)

      For the terms and conditions of the sentencing, refer to Judgment and
Probation/Commitment Order.



                                                                                                   1       :       03
                                                                 Initials of Deputy Clerk                TJ
cc: BOP; USMO; USPO




CR-11 (09/98)                                  CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
